MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13* del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO; y de la otra parte CAÑARIACO COPPER PERU S.A. identificada con R.U.C. N*
203043122701, con domicilio en Calle Antequera N* 777, Of. 1101, distrito de San Isidro,
Lima, debidamente representada por su Apoderada la señora LUZ NATALY REATEGUI
ESPINOZA, identificada con D.N.I. N* 09378411, según poder inscrito en el Asiento C00023
de la Partida N* 11725959 del Registro de Personas Jurídicas de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por ta presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministeria) N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N? 264-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 10 de julio de 2013, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario tas demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 26 de julio de 2013.

EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

() El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”, y,

(íi) CAÑARIACO COPPER PERU S.A, identificada con R.U.C. N* 203043122701, con
domicilio en Calle Antequera N* 777, Of. 1101, distrito de San Isidro, Lima, debidamente
representada por su Apoderada la señora LUZ NATALY REATEGUI ESPINOZA, identificada
con D.N.I. N* 09378411, según poder inscrito en el Asiento C00023 de la Partida N* 11725959
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante ta fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fín de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 04 de marzo de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que na
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
Mu

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 2'093,500.00 (Dos Millones Noventa y Tres Mil
Quinientos y 00/100 Dólares Americanos) para el periodo comprendido entre los meses de
julio a diciembre de 2013.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 264-2013-MEM/DM, publicada en el Diario Oficial El
Peruano con fecha 10 de julio de 2013, la misma que como Anexo || forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del articulo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) dias siguientes al nombramiento del segundo árbitro

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 26 días del mes de julio de dos mit trece.

ANEXO |
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES EN EXPLORACIÓN EN EL PERÍODO DE MAYO A DICIEMBRE DE 2013
CAÑARIACO COPPER PERÚ S.A.
(US$)

TOTAL
[eones | JULIO AGOSTO | SETIEMBRE [ ocrusre | NOVIEMBRE | DICIEMBRE | vom |

a) Servicios de Operaciones de Exploración Minera

¡Topográficos y geodésicos ] ] 6,000.00]

¡Geológicos y geotécnicosfincluye petrográficos, minegráficos,
hidrológicos. restitución fotogramétrica, fotografías aéreas, mecánica
de rocas) 0.00] 2.00] 45,000.00|

[Servicios geofísicos y geoquímicos (incluye ensayes) 0.00 9.00 X 0.001
¡Servicios de perforación diamantina y de circulación reversa (roto
percusiva) 250,000.00] 250,900.00] 250.000.001 1.250,000.00|

Ensayes de laboratorio fanálisis de minerales, suelos, agua.etc). 0.00] X 0.00] 0.00] 0.00]

lb) Otros servicios vinculados a la Actividad de Exploración Minera

Servicio de alojamiento y alimentación del personal operativo del
[Titutar del Proyecto. ] 300,000.00]

[Servicio de asesoría, consultoria, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera
Servicios de inspección, mantenimiento y reparación de maquinaria
vehículos y equipos necesarios para las actividades de exploración.

[Alquiler o arrendamiento financiero de maquinaria vehículos y
[equipos necesarios para las actividades de exploración.

[Transporte de personal, maquinaria, equipo, materiales y suministros
necesarios para las actividades de exploración y la construcción de
campamentos.

¡Servicios relacionados con la protección ambiental

¡Servicios de sistemas e informática
¡Servicios de comunicaciones incluyen comunicación radial, telefonía
¡satélital

Servicios de seguridad y vigilancia de instalaciones y personal
operativo

¡Servicios de seguros

¡Servicios de rescate, auxilio
ANEXO ll

499010

“.: NORMAS LEGALES e

Mieres “O de puc ea 2075

Ejecución Presupuestaria”, aprobada por la Resolución
Directoral N* 030-2010-EF/76,01 y modificatonas.

Artículo 3". Los pliegos del Gobiemo Nacional,
Gobiernos Regionales y Gobiernos Locales para realizar
el compromiso correspondiente a los gastos que se
financian con cargo a fuentes de financiamiento distintas
a la de Recursos Ordinarios, deben considerar la previsión
en la recaudación, captación y obtención de recursos
por las fuentes de financiamiento antes mencionadas
que esperan obtener al cierre del presente año fiscal, en
concordancia con lo señalado en el artículo 61” del Texto
Único Ordenado de la Ley N” 28411, Ley General del
Sistema Nacional de Presupuesto, aprobado mediante
Decreto Supremo N* 304-2012-ÉF.

Registrese, comuníquese y publiqueso,

RODOLFO ACUÑA NAMIHAS
Director General
Dirección General de Presupuesto Público

ANEXO

LEYN? 29951 DEL PRESUPUESTO DEL SECTOR PÚBLICO
PARA EL. AÑO FISCAL 2013

PROGRAMACIÓN DE COMPROMISOS ANUAL (PCA)
POR TODA FUENTE DE FINANCIAMIENTO

RESOLUCIÓN DIRECTORALN* 013-2013.£F/50 01
(En nuevos soles)

NIVEL DE GOBIERNO TOTAL

GOBIERNO NACIONAL 68 274 498 270

GOBIERNOS REGIONALES 21834 086 172

GOBIERNOS LOCALES 26 055 455 582

TOTAL GENERAL 116 164 040 024
959623-1

Aprueban lista de
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Cañariaco Copper Perú S.A. durante
fase de exploración

RESOLUCIÓN MINISTERIAL
N? 264-2013-MEM/DM

Lima, 4 de julio de 2013

CONSIDERANDO:

Que, mediante Decreto Supremo N* D82-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Loy N* 27662 y ampliada su vigencia por Ley N* 20966,
que dispone la devolución del impuesto General a las
Ventas e impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración,

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministeno de
Energía y Minas, previa opinión favorable def Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002.EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal; .

Que, por Escrito N* 2272455, CANARIACO COPPER
PERU SA. solicitó al Ministeno de Energía y Minas la
suscripción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición
le otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal,

durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N” 128.2013.EF/15.01 de fecha 30 de mayo
de 2013, emitió opinión favorable a la ista de bienes y
servicios presentada por CAÑARIACO COPPER PERU
S.A. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N* 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección Genera! de
Minería del Ministeno de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N' 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9* del
Reglamento de Organización y Funciones del Mmisteno
de Energía y Minas, aprobado por Decreto Suprema N?
031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de CAÑARIACO COPPER PERU S.A
durante la fase de exploración, de acuerdo con el Anexo
que forma parte integrante de la presente resolución
ministerial

Registrese, comuníquese y publíquese
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO li

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL [GV E IPM

CANARIACO COPPER PERU S.A.

NW | SUBPARTIDA
NACIONAL.

DESCRIPCIÓN

1 | 2508.10.00.00 [BENTONITA,

[2 | 3824.90.50.00 [PREPARACIONES PARA FLUIDOS
PERFORACIÓN DE POZOS LODOS]

[3 | 3926.90 60.00 [PROTECTORES ANTIRRUIDOS BE MATERIA
PLASTICA

la | 6401.10.0000 [CALZADO CON
[PROTECCIÓN

PUNTERA — METÁLICZ

[5 | 6506.10.00.00 [CASCOS DE SEGURIDAD.

ls | 7228:80.00.00 [BARRAS HUECAS PARE PERFORACIÓN DE|
[ACEROS ALEADOS O SIN ALEAR.

[7 [7308220000 [TUBOS DE PERFORACIÓN DE
INOXIDABLE

¿CERO

ls | 7304.23.0000 [LOS DEMÁS TUBOS DE PERFORACIÓN

ls | 8207.13,10.00 [TREPANOS Y CORONAS CON PARTE OPERAN]
[DE CERMET

10_| 8207 13.20.00 [BROCAS CON PARTE OPERANTE DE CERME”

1 | 8207.13,30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE]

[DE CERMET,

12 | 8207.13.90.00 [LOS DEMAS UTILES CON PAR"Z OPERANTE
[CERMET

13 [ 8207.19 1000 [TREPANOS Y CORONAS EXCEPTO DE CERMET.

[1 | 8207 192100 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

15 | 8207.19.29.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET y
[DIAMANTADAS

16_| 8207.19.30.00 [BARRENAS INTEGRALES

17 | 8207 196000 [LOS DEMÁS UTILES INTERCAMBIABLES CE|
[PERFORACIÓN Y SONDEO.

1e | 8207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES

19 | ga30.41.00.00 [LS DEMÁS MÁQUINAS DE SONCEO Ol
[PERFORACIÓN AUTOPROPULSADAS

120 | 8430.49.00.00 [LAS DEMÁS MÁQUIMES OE SONDEC Y]
[PERFORACIÓN EXCEPTO AUTOPROPULSEDES

ErPezano

.. NORMAS LEGALES

499011

Meres 1 de plo s 2013
W* | SUBPARTIDA DESCRIPCIÓN
NACIONAL.

lor | 8a31a3 1000 [BALANCINES

122 | 8431439000 |LAS DEMÁS PARTES DE MAQUINAS DE SONDEO|
lO PERFORECION DE LAS SUBPARTIDAS 8430 41

nl |U 8430.49
la | Bsiro100.00 [ESTACIONES BASE

LOS DEMÁS APARATOS PAR LA RECEPCIÓN
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
[DE VOZ, IMAGEN U OTROS DATOS

[24 | 8517.62.90.00

[25 | 8523.49:20.00 [SOPORTES ÓPTICOS GRABADOS

[REPROCUCIR IMÁGEN O IMAGEN Y SONIDO.

PARA]

'26 | 8523.49:90.00 [LOS PEMÁS SOPORTES ÓPTICOS GRABADOS.

Sércios de mierprelación muliespectral de imágenes ya sean]
oeltales o equipos acrotransportados

Ensayes de laboratoño (andlisis de mnerales suelos, agua, ele)

bj Otros Servicios Vinculados a la Actividad de Exploración Minera:

Servicio de alojamiento y alimentación del personal operatwo del"
Titular del Proyecto.

+ Servo de asesoría, consultoria, esbadros tecnicos espeaales y
aublorias destinados a las actividades de exploración mnera

+ Sercios de diseño. construcción, montaje industia. elécinco y
mecánico, armado y desarmado de maquinarias y equipo necesano|
para las actividades de la exploración minera.

=  Semicios de inspección, mantenimiento y reparación de maquinaria
y equipo utiizado en las actudades de exploración mera

lar | e701.21.10.10 [CAMIONETAS PIOK-UF DE ENCENDIDO POR
COMPRESIÓN ENSAMBLADES CON PESO TOTAL]
ICON CARGA MÁXIMA INFERIOR O IGUAL A 4537]

[r DIESEL

[28 | 8705 20.00.00 [CAMIONES AUTOMOVILES PARA SONDEO O|

PERFORACIÓN.

29 | 9006.30.00.00 [CÁMARAS ESPECIALES PERA FOTOGRAFÍA
SUBMARINA ( AÉREA, EXAMEN MÉDICO DE|
[ORGANOS INTERNOS O PARA LABORATORIOS DE

MEDICINA LEGAL O IDENTIFICACIÓN JUDICIEL

Bo | 6011.0.00.90 [MICROSCOPIOS ESTEREOSCOPICOS

lar | sor.z00000 Los DEMÁS MIGROSCOPIOS — PA

[FOTOMISROGREFIE. CINEFOTOMICROGRAFÍA Dl

Alquier o arrendamiento financiero de maquinaria. vehículos y)
“equipos necesarios para las actindades de exploración

Transporte de personal. maquinaria aqui, materiales y suministros
ecesanos para las actwidades de exploración y 13 consiucción de
camparentos

Servicios médicos y hospllalaros
Servicios relacionados con la protección ambiental
Sersicos de sisternas e informática.

Seracios de comunicaciones incluyen comunicación racial
tolefonia satehta!

¡Serncios de seguridad industrial y contraincendos
Servcos de segundad y vglancia de mstalacones y personal

4 | 2012:80.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE|

[NAVEGACIÓN 4

[35 | 9015.10.00.00 |TELÉMESROS $

ls | 9015.20.10.00 |TECOOUITOS

[37 | 5015.20 20.00 [TAQUIMETROS

68 | 2015300000 [NvELES

ls | 91546 10.00 INSTRUMENTOS Y 2PARATOS DÉ
FOTOGRAMETRIZ ELÉCTRICOS o]
ELECTRÓNICOS

[o | eors.ac.90.00 [Los DEMÁS INSTRUMENTOS Y APARATOS DE
IFOTOGRAMETRIA EXCEPTO ELÉCTRICOS 0l

ñ ELECTRÓNICOS

¡41 | scr5.óo.to.00 LOS OEMÁS INSTRUMENTOS Y APARATOS
[ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
[FOTOGRAMETRÍA

lsz | sorssos0.00 Los DEMÁS INSTRUMENTOS Y APARATOS|

[EXCEPTO ELÉGTRICOS O ELECTRÓNICOS

las | <o15.90,06.00 [PARTES Y ACCESORIOS

las | sozuo000 00 [LOS DEMAS APARATOS RESPIRATORIOS Y
MÁSCARAS ANTIGAS EXCEPTO LAS MÁSCARAS]
[GE PROTECCIÓN SIN MECANISMO NI ELEMENTO]

[FILTRENTE AMOVIBLE

ias | 9027300000 JESPECTRÓMETROS ESPECTROFOTÓMETROS Y|
[ESPECTROGR£FOS QUE UTILIGEN RADIACIONES

[OPTICAS ¡Uv, visibles, IR)

[ss [| 90.33.0000 LOS DEMÁS INSTRUMENTOS Y APAR£TOS PARA
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD
RESISTENCIA O POTENCIA, SIN DISPOSITIVO

i [REGISTRADOR

ll, SERVICIOS

ay_ Serviolos de Operaciones de Exploración Minera:

Topográficos y geodesicos.

Geológwos y geotécnicos incluye petrográñoos. muneragráficos,
>idrologicos.  restmución fotagramética — fotografias odres
mecánica de rocas)

Servios geofísicos y geoquimicos imcluye ensayes).

Sersoos de perforación diamanina y de orvulación reversa (rota]
percusiva)

Serios aerotopográficos

IMICROPROYECCIÓN operatyo
132 100606 [MICROSCOPIOS EXCEPTO LOS ÓPTICOS; 'Serecios de seguros.
[DIFRACTÓGREFOS Serysios de rescate, auxho ]
ls [sora 20.00.06 [NSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
j LEREL O ESPACIAL ¡EXCEPTO LAS BRÚJULES) 258972-1

Declaran extinguida servidumbre de
electroducto de linea de transmisión
de 60 kV SE Independencia - SE
en tramo que corresponde el sector
donde se ubica Asociación Pro Vivienda
Asentamiento Humano “Marcelino
Ernesto Salaverry Carrión”

RESOLUCIÓN MINISTERIAL
N* 265-2013-MEM/DM

Lima, 4 de julio de 2013

VISTO, El Expediente N' 21224112, presentado por
la empresa ELECTROPERU SA, sobre extinción de
servidumbre,

CONSIDERANDO:

Que, mediante el Testimonio de Escntura Publica
N9 513 de fecha 28 de abri de 1977, se constituyó
Una servidumbre de electroducto e indemnización por
daños a favor de ELECTROPERU SA. para la Linea de
Transmisión de 60 kV SE Independencia —SE Pisco, sobre
un área (faja) de dos mil seiscientos veinticinco (2625) m*
que afectó una parte del predio denommado “Rosalia”,
ubicado en el distrito y provincia de Pisco, departamento
de Ica, inscrito en el asiento 1 de fojas 129, tomo 46 de
los Registros Públicos de Propiedad Inmueble de Pisco,
actualizados en la Partida N* 11012100 del Registro de
Propiedad Inmueble de la Oficina Registral de Pisco,

Que, tanto Electro Sur Medio S.A (actualmente Electro
Dunas S.A.A.) como ELECTROPERU S.A., mediante los
documentos N” GL-030-10 y N” G-732-2012, de fechas
23 de febrero de 2010 y 06 de setiembre de 2012,
respectivamente, manifiestan que el recordo de la refenda
línea de transmisión fue modificada, estableciéndose una
nueva servidumbre sobre las nuevas áreas afectadas.
mediante la Resolución Ministenal N* 078.96-EM//ME.
publicada el 14 de febrero de 1996;

Que, en el presente caso, atendiendo a lo solicitada
a través del Oficio N* 620-2013.MEM-DGE, notificado
el 22 de abril de 2013, de la Dirección General de la

ANEXO Ill

CAÑARIACO COPPER PERÚ S.A.

RELACIÓN DE CONCESIONES MINERAS

Ítem Concesión Minera Código Único Partida Registral Has
1 _|Cañariaco A 15000004Y02 20002633 1,000.00
2 |[Cañariaco B 15000005Y02 20002634 1,000.00
3_ [Cañariaco C 15000008Y01 20002635 1,000.00
4 |Cañariaco D 15000007YD1 20002636 500.00
5 |Cañariaco E 01-00226-04 11054442 1,000.00
6 |Cañariaco F1 01-00312-04 11054445 1,000.00
7_ |Cañarisco G 01-01790-05 11054460 1,000.00
8 |Cañariaco H 01-03174-06 11071154 1,000.00

